 ORNAMENTALIRONWORK CO.473Ornamental Iron WorkCo.andIron Workers Shop-men'sLocalUnion No.468 of the InternationalAssociation of Bridge,Structural and Ornamen-talIronWorkers,AFL-CIO. Case 8-CA-20463June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn September 15, 1988,AdministrativeLawJudge Joel A. Harmatzissued theattached deci-sion.The Respondent filedexceptions and a sup-porting brief.The National LaborRelations Board has delegat-ed itsauthorityin thisproceeding to a three-member panel.The Boardhas considered the decision and therecord inlight of theexceptionsand brief and hasdecided to affirm thejudge's rulings, findings,' andiTheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd. 188 F.2d 362(3d Cit.1951).We have carefully examined the record and find no basis for reversingthe findingsWe agree with the judge's finding that the Respondent violated Sec.8(a)(3) and(1) of the Act by failing to reinstate strikers Lee Vue, ZannaVue, Richard Marzich,and Daniel Amhauser following the unconditionaloffer to returnto work Weagree that the Respondent presented no spe-cific explanation for its failure to reinstate and find it unnecessary to relyon the remainder of thejudge's discussions regarding this issueThe judge found,and we agree,that the Respondent's sole assertedreason for discharging striker Larry Winkler was his participation in aphysical altercation on the picket line with Respondent's superintendent,Rudy Domingo,and that Winkler's discharge violated Sec.8(a)(3) and(1) of the Actbecause Domingo provoked the fight and Winkler did notengage in any misconduct in this respect.The judge assumed that at thetime of Winkler's discharge the Respondent was unaware of additionalpicket line misconduct(a threat)attributed to him by employee AdolfKissnerHowever,in its exceptions the Respondent states that,prior toWinkler'sdischarge,Kissner reported the alleged threat toWilliamBoesche,the Respondent's president.Despite the fact that the Respond-ent was aware,beforeWinkler's discharge,of Winkler's alleged threat toemployee Kissner,theRespondent stated at the unfair labor practicehearing thatWinkler was discharged solely for the physical altercationwith Domingo.The judge credited the testimony of striker Louis Domico concerninga conversation he had with truckdnver Karolina Glas near the picketline.Because Domico's testimony was uncontradicted,we find it unnec-essary to rely on the judge's assumption that,ifGlas had testified, hertestimony would not have been favorable to the RespondentChairman Stephens observes that given the judge's crediting of testi-mony concerning the alleged blocking of Roy Poe's truck, the incident isdistinguishable from the incidents found inTubeCraft,287NLRB 491(1987), to constitute blocking action warranting discharge under theClear Pinestandard.Finally,we correct inadvertent errors.In fn.3 the judge referred tofour strikers allegedly replaced by Respondent but it is clear from hisearlier findings that he meant to refer only to three such strikers.Similar-ly, in fn.16 the judge found that the Respondent received the Union'soffer to return to work on September 12; the correct date is October 12.Member Cracraft finds it unnecessary to rely on the judge's discussion ofthe plurality opinion inClear PineMouldings,268 NLRB1044, 1047(1984), set forth in sec.III,D,3,b, par 3 of the judge's decision In light ofthe absence of exceptions to the judge's finding that the discharge of em-conclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,Ornamental IronWork Co., Akron,Ohio, its officers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.21.Substitute the following for paragraph 2(a)."(a)Offer the employees listed below immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed:"Arnold AdamsTimothy DelagrangeRodney P. FordLouis M. Domico, Jr.Richard A. MillerLarry P. NorrisHenry PetzWilliam StanleyJamesSwopeLee VueZanna VueBruce WalgenbachLarry E. WinklerRichard MarzichDaniel Amhauser"2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c)Remove from its files any reference to theunlawful discharges and refusal to reinstate andnotify the employees in writing that this has beendone and that these actions will not be used againstthem in any way."3.Substitute the attached notice for that of theadministrative law judge.ployee Bill Graham did not violate the Act,Member Cracraft does notpass on this finding2 In the remedy section of his decision,the judge recommended thatthe discrimmatees be offered immediate reinstatement to their former po-sitions or substantially equivalent positions,and that backpay should becomputed to the date of a bona fide offer of reinstatement to substantiallyequivalent positions.In accord with established Board policy,we notethat the discriminatees must be offered reinstatement to their former jobsunless they no longer exist and that backpay must be computed accord-ingly. In par 2(e) of the judge's recommended Order,he sets forth a 28-day period for the Respondent to notify the Regional Director aboutwhat steps it has taken in compliance;the correct period is 20 days.295 NLRB No. 53 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discourage membership or activi-tieson behalf of Iron Workers Shopmen's LocalUnion No. 468 of the International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, or any other labor organization, by dis-charging economic strikers, by refusing to reinstateunreplaced economic strikers on their uncondition-aloffer to return to work, or by in any othermanner discriminating against our employees be-cause they have elected to engage in activity pro-tected by Section 7 of the National Labor Rela-tions Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer the employees listed below im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed:Arnold AdamsRodney P. FordRichard A. MillerHenry PetzJames SwopeZanna VueLarry E. WinklerDaniel AmhauserTimothy DelagrangeLouis M. Domico, Jr.Larry P.NorrisWilliam StanleyLee VueBruce WalgenbachRichard MarzichWE WILL notify each of the above employeesthatwe have removed from our files any refer-ences to their discharge or refusal to reinstate andthat these actions will not be used against them inany way.WE WILL make whole the above-named employ-ees for any loss of earnings or other benefits theymay have sustained by reason of our discriminationagainst them, less net interim earnings, plus inter-est.ORNAMENTALIRON WORKCOMPANYFrank D. Motil, Esq.,for the General Counsel.H. Brian RectorandGregory P. Rector (Rector and Associ-ates),of Akron, Ohio, andWilliam Boesche,President,of Norton, Ohio, for the Respondent.Carl W. Gray,BusinessManager, of Cleveland, Ohio, forthe Charging Party.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard by me in Akron, Ohio, on May 2,3,and 4, 1988, upon an initial unfair labor practicecharge filed on October 13, 1987, and a second amendedcomplaint, issued on April 7, 1988, alleging that Re-spondent violated Section 8(a)(3) and (1) of the Act bydischarging and/or refusing to reinstate striking employ-ees,following their unconditional offer to return towork. In its duly filed answer, Respondent denied thatany unfair labor practices were committed. Followingclose of the hearing, briefs were filed on behalf of theGeneral Counsel and the Respondent.On the entire record in this proceeding, including myopportunity to observe the witnesses while testifying andtheir demeanor, and after consideration of the posthear-ing briefs, it is found as follows.1.JURISDICTIONThe Respondent is an Ohio corporation, with a placeof business in Norton, Ohio, from which it operates as asubcontractor in the construction of residential and com-mercial facilities. In the course of said operations, theRespondentannually sellsand ships fromsaidfacilitygoods andmaterialsexceeding $50,000 in value directlyto points outside the State of Ohio. The complaint al-leges, the answer admits, and it is concluded that the Re-spondent is now, and has beenat all times material, anemployerengagedin commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and it isconcluded that IronWorkers Shopmen'sLocal UnionNo. 468 of theInternationalAssociation of Bridge,Structural and Ornamental Iron Workers,AFL-CIO (theUnion)is now,and has been at all times material, a labororganization within the meaning of Section2(5) of theAct. ORNAMENTAL IRON WORK CO.475III.CONCLUDINGFINDINGSA. The IssuesThis casederivesfrom theRespondent's failure imme-diately toreinstate 18 economic strikers following an un-conditional offer to returnto work.The resultant 8(a)(3)allegations are challengedby a varietyof alternative de-fenses, including assertions that certain strikers were re-placed prior to the strike's termination,'and that 14were dischargedfor theirparticipation in strike miscon-duct,while the remaining 4 were placed on a preferentialhiring list.B. Preliminary StatementThe Respondent is a family held operation which datesback to 1906.Since 1935, its employees had been repre-sented by Iron Workers Local 587.Apparently, thatLocalwas placed in trusteeshipby theInternational, andin 1986 disclaimed interest in representing these employ-ees. In consequence,the Respondent has had no collec-tive-bargaining agreement covering its in-plant workerssince 1984, when its contract with Local 587 expired.Subsequently,on May 29, 1987, following a Board-con-ducted election,IronWorkers Local 468 was certified asthe exclusive representative of these employees.Ensuing contract negotiations continued into the fall of1987.By late September,employeedissatisfactionemerged with respect to the Respondent'swillingness toschedule meetings.At a union meeting on Sunday, Sep-tember27,1987,2authoritywas conferred on theUnion'snegotiating committee to call a strike when itwas deemed necessary.In addition,during the ensuingweek,bargaining unit employees engaged in lunchtimeinformational picketing.In doing so,they clocked outfor their lunch period,and carried informational placardsacross the street from company property. This tactic ap-parently failed to produce a satisfactory solution.Thus, a strike commenced at midday on Thursday,October 1. A week later, on October8, a negotiating ses-sion was held. In the course thereof, the Union electedto terminate the strike and, in consequence, on that date,the pickets were withdrawn.None of the strikers wereimmediately recalled.On Tuesday,October 13, the strikers met with em-ployer representatives and were informed by the latterthat 3 strikers had been replaced,4 would be put on apreferential hiring list, and the remaining 11 dischargedfor illegal strike activity.3The employees were also in-formed that in consequence of the strike,the Respondentwould cease its fabrication activity.iThe Respondent's position in this proceeding is not always a modelof clarity.It did elicit testimony from witnesses that,in consequence ofthe effects of the strike,it suspended indefinitely the work of bargainingunit employees.Yet, the Respondent does not presently suggest that itrelies on this step as supporting any viable defense. Nevertheless, theissue is analyzed herein because an attempt to resurrect the issue at somepoint in the future is not beyond possibility.2Unless otherwise indicated all dates refer to 1987.8 During the hearing,the Respondent revised its position slightly bycontending that the four replaced strikers were also discharged for strikemisconductC. The Offers toReturn to WorkA threshold issue is presented as to when the Unionperfected an unconditional offer to return to work. TheRespondent contends that this did not occur until Octo-ber 12, a date after replacement of at least three, andpossibly all strikers.Thus,William Boesche,Respond-ent's president,testified that on October 7,the decisionwas made to contract out all fabrication work:"At leastuntilwe resolved our labor difficulties."He also aversthat on the morning of October 8,he decided to beginlooking for replacements for the strikers.4The relevant facts show that on October 8, probablyaround midday,all pickets were withdrawn.As hereto-fore indicated,earlier that morning, a negotiating meet-ing was held in the presence of Federal Mediator TomMick.The parties were separated.Ultimately,union rep-resentativeswere informed that the Respondent agreedto utilize the Federal Mediation Service for arrangingand scheduling future meetings.As a result,the Union,being of the view that the stoppage had served its pur-pose, elected to end the strike.Mick was informed of theUnion'sposition.According to Brian Rector,theRe-spondent's negotiating agent,Mick then approached him,telling him that he thought the strikers were going toreturn to work,and that, if they did, a telegram wouldbe sent.5Consistent with its position,at 11:10 a.m., on October8, the Union dispatched the following mailgram to theRespondent:This is to advise you that the work stoppage thatcommenced on 10-1-87 is hereby terminated and allemployees will be reporting to work at their normalstarting time on October 9, 1987.The above actionis being taken as a result of the Company's committ-ment to schedule meetings and bargain in goodfaith.A confirmation copy of the mailgram reflects that thismessagewas delivered to Brian Rector and WilliamBoesche.The time of delivery is not indicated.6The evi-4 As I understand Boesche's testimony, he on that date also decided todischarge those strikers that he believed engaged in misconduct5 Brian Rector was Respondent's spokesman in the course of the con-tract negotiations.Italso appears he was among those counseling Re-spondent during the entire period relevant to this proceeding.His testi-mony, in many areas,struck as improbable and an argumentative by-product of a desire on his part to shore up his advocacy At the sametime,Mick did not testify. Thus,there is no probative alternative to Rec-tor's version of what Mick told him.Nevertheless, Rector's account isaccepted solely to the extent of its admission that the Respondent wasafforded some information concerning the Union's intent to end the strikeon that morning.9 See G.C. Exh.6.The General Counsel argues that the above tele-gram substantiates testimony by union representatives that they had au-thorizedmediatorMick to notify Brian Rector of termination of thestrike.While I would agree with this view, as Mick did not testify, BrianRector's account is the sole evidence of what Mick communicated to thelatter.The issue here is not what the Union intended,but what was com-municated to the Respondent.In addition,the testimony by Union Repre-sentative Gray,partially corroborated by stoker Ronald Buck,thatMickreturned to inform the union committee that Rector had been told thatthe strike had ended, is also a hearsay version of what actually took placebetween Mick and Rector. 476DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdence is uncontradicted that on the afternoonof October8, picketing ceased,and all vestigesof strikeaction wereremoved from areas proximate to the Respondent's plant.On Friday, October 9,the 18 former strikers appearedat the plant at 7 a.m.Althoughthe plant had been openthroughouttheweek, on October 9, theplantwasclosed,no one was present,and the gates werelocked.The men remained for about an hour, until Union Busi-nessAgent Carl Graywas contacted.The latteradvisedthe men to leave,but to reportagainon Monday, Octo-ber 12,at their regular starting time.Respondent offersno explanation for any late start or failure to operate thatmorning.The employeesagain reportedtotheplantonMonday,October 12.Once more the gate was locked,but Brian Rector soon appeared.Rector gave Ron Buck,the Union's chief shopsteward and a member of the ne-gotiating committee,a yellow pad headed"A LIST OFMEN DESIRING REINSTATEMENT."Buck credi-bly testifiedthat he asked Rector what was meant by theterm"reinstatement"and whether the men would begiven a new rate orhiredas a new man. Rector admit-tedly responded that this "would be determined"after hewas informed as towho wishedto return to work. Buck,unsure of the list's implications,telephonedGray whoadvised against signing any documentuntilGray had anopportunity to review it. Accordingto credited testimo-ny ofBuck,he returned the pad to Brian Rector, advis-ing the latterthatGraywould haveto lookover thepaper andwouldget back to him.Buck thenreportedwhat hadtranspired to his coworkers,and it was agreedthat the 18 former strikerswouldtry again the nextmorning.'That day at 2p.m.,Gray transmitted another mail-gramto theRespondent,as follows:This is toadvise you that the actiontaken by theCompany onFriday,10/9/87andMonday,10/12/87isbeing construed as a lockout by theUnion.This is also to advise you that all employeeswillreportagain toworkunconditionallyon10/13/87 at their regular starting time.8On Tuesday, October 13, at 7 a.m., at least 17 of theformer strikers,consistentwith themailgramspreviouslysent, presented themselves at the plant.On this occasion,the employees, togetherwiththeir union representative,Gray,were invited by Brian Rector into the plant,where, in the presence of various management officials,Rector announced that 3 pickets had been replaced, 49 The General Counsel correctlyobserves that,if the strikershad pre-viously established their entitlement to reinstatement as unreplaced eco-nomic strikers,the Respondent could not impose any conditions on thedischarge of its obligation to offer immediate reinstatement In that con-text,the failure to either sign the list,or designate in writingthose whodesire reinstatement would in no sense excuse theEmployer's obligation.Moreover,considering the fact that all 18 former strikers were present atthe plant,Rector could rightfully assume that all sought a return towork,and it is difficult to accept that the list was in furtherance of anylegitimate business exigency.8 See G.C. Exh. 7.had been placed on a preferential hiring list, and the re-maining 11 had been discharged.9On the issue of when the Respondent received notifi-cation of the unconditional offer to return to work,Boesche testified that he did not receive the Union's Oc-tober 8 mailgram until Monday,October12.BrianRector testified that prior to the early morning hours ofOctober 12,he had heard rumors that the Union hadsent "telegram"indicating that the men wanted to returntowork,but that he had not received it and, to hisknowledge,a copy had not been received by the Compa-ny either. There is no evidence to the contrary. Never-theless, the issue is not free from doubt.For I havestrong reservations concerning the trustworthiness of Re-spondent'switnesses.On balance,however, this alone, inthe circumstances,does not merit an inference that theRespondent actually received the required notificationprior to October 12. The probability that mailgramswould have been received earlier is not so strong as towarrant a conclusion that Respondent's testimony was soirrational as to suggest that the opposite is true.It is ar-guable that Respondent,prior to that date,had everyreason to suspect the Union's intention in this regard.This is particularly so when considered in the light ofthe termination of picketing on October 8, the unex-plained failure to open the plant at customary hours onOctober 9, and Rector's attempt to secure specific evi-dence of those attempting to return to work in the earlymorning hours of October 12. However, the Respondentis entitled to formal notification that the strike has endedunconditionally and, absent specific,primary evidence ofwhen this occurred, there is no basis for concluding thatitwas perfected prior to October 12.1 0 It is in this light,that the Respondent'saffirmative defenses concerningthe permanent replacement of the strikers must be evalu-ated.The Respondent has the initial burden with respectto all such defenses.D. TheRespondent'sDefenses1.The hiringof permanent replacementsBoesche testified that strikersNorris,Stanley, andWalgenbachwere permanently replaced.Undisputedcompany recordsshow that on October8,Richard Ben-nage was hired and commencedworkas a truckdriver."9 The Respondent'switnesses seem to agree that the decision to takethese steps was made much earlier If this were the case,Rector's requestfor a list of those desiring reinstatement on October 12 amounted to acruel charade,unless, that is, the Respondent's position vis-a-vis the stnk-ers had not crystalized as of that date.10Were I to have concluded otherwise,Iwould disagree with the Re-spondent that the October 8 mailgram was conditional,and for thatreason failed to convey a valid offer to return.Nothing in that letter re-quires the Employer to adopt any measures or take steps beyond what, inthe circumstances, the law required it to do Although the RespondentcitesMid-County Transit Mix Co.,264 NLRB 782 (1982),that decisionhardly supports its view. There,the union's letter of April 7 stated thatemployees "wanted to commence negotiations for a collective bargainingagreement."The judge, with Board approval,concluded that this decla-ration failed to impose an unlawful condition upon the otherwise uncon-ditional offer to return to work.264 NLRB at 790.11This confirms the testimony of Boesche that at least as of that dateefforts commenced to obtain permanent replacements for the strikers. ORNAMENTAL IRON WORK CO.477According to the Respondent's formulation,itdecided toreplace the strikers with the least seniority first.Consist-ent therewith,Bennage replacedLarryNorris.Firstly, it is noted that Respondent'sdecision to re-place along seniority,rather than occupational lines, wasa unilateral election.Itwas inconsistent with the tradi-tional rights of strikers under the law. Norris was awelder.There is no indication that he ever performedany truckdriving duties.The rightto reinstatement at-taches to the "job for which the striker is qualified." See,e.g.,NLRB v. Fleetwood Trailer Co.,389 U.S. 375, 378(1967). It is true that seniority may be invoked to resolvecompeting claims by strikers for a single vacancy.Beyond that, however, the employer may not frustratereinstatement to the striker's former position unless un-available in consequence of legitimate considerations.Thus, as the Respondent failed to demonstrate that awelder was hired prior to the unconditional offer toreturn to work, it follows that the Respondent could notlawfully deny reinstatement to Norris on grounds that hehad been permanently replaced.As for the alleged replacement of Stanley and Walgen-bach,Respondent's records reflect that poststrike hireeJohn Ward did not begin work until October 13 and thatGregory Berkey did not start until October 19. There isno specific evidence as to when these individuals wereinterviewed,orwhen Respondent committed itself tohiring them.To the extent that Brian Rector's testimonyis susceptible to an interpretation that these replacementswere informed that they had been hired on October 8and 9, he was not believed.Accordingly,it is concludedthat the Respondent has failed to demonstrate that eco-nomic strikers Walgenbach and Stanley were permanent-ly replaced before Respondent was made aware that anunconditional offer to return to work had been made ontheir behalf.See, e.g.,Harvey Engineering Corp.,270NLRB 1290, 1300 (1984).2.The preferentialhiring listFour ofthe strikers,namely,Lee Vue, Zanna Vue,Richard Marzich,and DanielAmhauserwere placed ona preferential hiringlist.TheRespondent explains thatthis action was taken because this group had not engagedin picket line misconduct.However, there is no specificexplanation as to why immediate reinstatement was notconferred in their case.It is entirely possible that theiremployment opportunities may have beenaffected by thealleged decisionon the part ofRespondent to discontinuefabricationwork.However, the Respondent makes nospecific claimto this effect. Unquestionably,the strikerswere informedof thisdecisionon October13.Moreover,at the outsetof thehearing, Brian Rector mentions theelimination of fabrication,but goes nofurther.In the Re-spondent'sposthearingbrief, thissignificant decision isnot even mentioned,let alone argued as the predicate foran assertion thatwork of any of thestrikers disappearedin consequencethereof.Instead of linking the fabricationcutback withthe need for a preferential hiring list, theRespondent merely assertsthat Amhauser,Marzich, andthe Vues,likeNorris,Walgenbach,and Stanley were notgivenwork "because sufficient replacements had previ-ously been hired." 12The Respondent's failure to raise the defense is possi-bly attributableto several considerations.First, the evi-dence does not establishthatas ofOctober 12, when theoffer to return to work was received,the Respondenthad actually committedall or part of the struck work tooutside contractors.13Secondly, testimony concerning the subcontractingraises additional questions as to the legitimacy of the un-derlyingmotivation.The following colloquybetweenWilliam Boesche and Brian Rectorprovides the pivotalframe of reference.Q. Okay.So it was your decision to contract thework out that was involved with these contracts.Did you make a decision to suspend fabrication atthe company?A. Yes.Q. And how long-in your mind,how long didyou plan on having the fabrication suspended?A. I had nothing definite in mind.At least untilwe resolved our labor difficulties, I thought itwould be necessary.114Whatever the underlying intent,subcontracting as ameans of replacing protected strikers is a sharply limitedconcept.Thus, theBoard has held that temporary sub-contracting during the course of a strike is permissible,but may only be continued beyond termination of thestrike "where dictated by the exigencies of the strike, orbecause of the threat of imminent strike."SeeLand AirDelivery,286 NLRB 1131, 1132 fn. 8 (1987). The limitedutility of this device was underscored by the Board asfollows:[P]ermanently contracting out the work of unit em-ployees is not equivalent to replacement of one em-ployee by another....With regard to replacingthe strikers,theRespondent had two options toassure its continued operation:the Respondent had12 It is noteworthy that on October 13, Brian Rector announced thatthree employees had been replaced. At that time there was no suggestionthat this group had been discharged,and it is curious that Respondentwould have categorized them separately if they,like the remaining 11,had been discharged for strike misconduct.Moreover,those allegedly re-placed were not placed on a preferential hiring list,as would be requiredunderLaidlaw Corp,171NLRB 1366 (1968), enfd 414 F.2d 99 (7th Cir.1969), cert denied397 U.S. 920(1970) It was my impression that thebelated claim that they were discharged was an afterthought which tookthe form of a last-minute shift in position to cover this omission19 TheRespondent did not afford the Union advance notification andan opportunity to bargain concerning the issue,thus raising a collateralquestion of legality.See, e.g.,AmericanCyanamid Co.,235 NLRB 1316(1978)Moreover,since the Union was kept in the dark,the opportunityfor discerning whether Respondent did or did not become inextricablybound to vendors before formal termination of the strike is further be-clouded.The Respondent's own representatives seemed confused as tothe scope of this decision.Thus,itsvice presidents, Beasley and Alexan-der, described the decision as permanent.As shall be seen, Boesche didnot agree14 Boesche does not define the nature of the resolution required. Sincehe claims that at termination of the strike,14 of the 18 union supportershad been discharged,one might argue that it was his intention to restorefabrication only upon total demise of the Union 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe right to hire permanent employee replacements,the strikers thereby retaining reinstatement rights inaccordance withLaidlaw Corp.,171NLRB 1366(1968), enfd. 414 F.2d 99 (1969), cert. denied 397U.S. 920 (1970); or the Respondent had the right tocontract out the work temporarily for the durationof the strike in accordance withAmerican Cyana-mid,supra.The Respondent's admitted course ofaction-unilateral permanentcontracting out of thework-is, absent proof that the options set forthabove were unavailable to it, not permissible underthe Act. [Footnote omitted.]Here, the decision to contract out took place late inthe strike and was to continue into the indefinite future.The only real justification for thismeasurewas Respond-ent's inabilityto meet itsobligations to certain customersduring the strike.While it may have been perfectly le-gitimatetomeet commitments to existing customers byutilizingsubcontractors during that period, no acceptablereasonisoffered for continuing that process after thework force became available. Here, following the offerto return to work, there was no suggestion that a follow-up strikewas imminentor reasonably threatened. Hence,the Respondent's justification for poststrike contractingmerely rests upon the inevitable consequences of strikeaction.Were employers free to eliminate unit work in-definitely on this basis, the defense which wouldinure isof such universality as to strike at the heart of the funda-mental right to strike. In short, an employer's speculativeassertion that continued subcontractingisa requisitehedge against future strike-related losses falls within thecategory of business judgments ineffective to validatethatwhich is "inherently destructive of employee inter-ests."NLRB v. Great Dane Trailers,388U.S. 26, 33(1967).In this light, considering the assigned reason for the in-definite scope of the contracting out, as well as the ques-tionable utility of this device asa basisfor replacingstrikers,it isunderstandable that the Respondent, in itsposthearing brief, declined to mention the issueas amongthe defenses to its failure to reinstate the economic strik-ers. But should the matter be raised in the future, it is myconclusion, on the abovereasoning, that the subcontract-ing did not constitutea legitimatebasis for denying im-mediatereinstatementto the strikers following their un-conditional offer to return to work.3.Themisconduct dischargesa.PreliminarystatementUnder established Board precedent, the discharge of astriker is presumptively unlawful. However, rebuttal issubstantiated on the employer's showing of an honestlyheld belief that the strikerengagedin the misconduct forwhich he or she was discharged. SeeRubin Bros.,99NLRB 610 (1952), enfd. 203 F.2d 486 (5th Cir. 1953).The quality of the proof necessary to substantiate theemployer's responsibility in this regard was articulated inGeneral Telephone Co. of Michigan,251 NLRB 737, 739(1980), as follows:[T]he burden of establishing an "honest belief" ofmisconduct requires more than the employer's mereassertion that an "honest belief" of such misconductwas the motivating force behind the meting out ofdiscipline.Meeting the burden also requires morethan a general statement about the guidelines usedin establishing the alleged "honest belief." Rather,itrequires some specificity in the record, linking particu-lar employees to particular allegations of misconduct.[Emphasis added.]Obviously this standard is not satisfied where the under-lining facts are unknown at the time of discharge. See,e.g.,Axelson, Inc.,285 NLRB 49, 52 (1987). In addition,not allmisconduct will suffice to substantiate the em-ployer's initial burden. The strikers will be disqualifiedonly where the employer's good-faith belief is supportedby "misconduct . . . [which] under the circumstances ex-isting. . . reasonably tend[ed] to coerce or intimidateemployees in the exercise of rights protected under theAct."Clear PineMouldings,268NLRB 1044, 1046(1984);Lima v. NLRB (Keco Industries),819 F.2d 300(D.C. Cir. 1987).16Upon proof of the requisiteelementsby the Respond-ent, the burden shifts to the General Counsel to establisheither that the conduct was not sufficiently serious tosupport discharge, or that misconduct did not in factoccur.See,e.g.,NLRB v. Burnup & Sims,379 U.S. 21(1964);Clear Pine Mouldings,supra.The General Counsel variously contends that Re-spondent has failed to meet its initial burden underRubinBrothers,supra, that the misconduct did not in factoccur, and, in any event, the discharges were pretextualand designed to "enable Respondent to claim that it hadno further obligation to bargain regarding the bargainingunitwhich had chosen to strike."16The Respondent in its posthearing brief names 14 strik-ers ashavingengagedin "blocking the ingressand egressof the Respondent's facility, threatening and/or intimi-15 TheRespondent argues that conduct in contravention of its internalpolicies would support legitimacy of the discharge.In this connection itis argued because several pickets were observed drinking beer on compa-ny property,and because such conduct contravenes an established rule,the discharges of these individuals must be upheld.See R.Exh. 10.First-ly, the pickets may have been on company property during the period inquestion, but they were neither working under the influence of alcohol,nor using alcohol dung working hours.Hence,their action did not fallwithin the scope of the Employer's proscription.More importantly, how-ever,the Respondent's contention assumes that an employer's internalregulation of conduct takes precedence over Board policy.On the con-trary,the Board's definition of disqualifying conduct is the exclusive ref-erence for determining whether there is legitimate foundation for a strik-er's discharge.In this instance,the apparently temporary presence of al-coholic beverages on the picket line is not shown to have resulted in in-toxication of any of the pickets,or to have corresponded to any danger-ous condition on the picket line. Accordingly,the conduct was notshown as having any tendency to contribute to a coercive aura.16 This claim bears little relationship to the proven facts.The circum-stantial evidence plainly is not so strong as to deny the Respondent theright to terminate those who have engaged in serious misconduct More-over,in rejecting the claim of pretext,it is noted that no significance at-taches to the General Counsel's claim that the Respondent delayed in in-forming the strikers of misconduct discharges until several days after thepicketing had ended. As heretofore indicated, the Union's offer to returnto work was not received by the Respondent until September 12. ORNAMENTALIRONWORK CO.479dating employees and customer[s], damage to employeeproperty and consuming alcoholic beverages which wereunprotected by the Act and contrary to established com-pany and public policies." The Respondent contends thatthe discharges were in consequence of a decision-makingprocess that went on throughout the strike. Participatingin that process were Boesche, Brian Rector,Bob Beas-ley,Respondent's vice president in charge of estimatingand sales, andJohn Alexander, Respondent's vice presi-dent incharge ofengineering. In terms of specifics, theseindividuals, together with Steel Salesman Mark Denhamand Shop Superintendent Robert Michin, were able torelay first-hand or reported information concerning onlya handful of incidents, in which specific misconduct is at-tributed to identified strikers.b.The blocking of plant accessAccording to Boesche, certain strikers were dis-chargedsolelybecause they blocked the plant entrance.The group included Arnold Adams, Tim Delagrange,Rodney Ford, Richard Miller, Larry Norris, Harry Petz,Bill Stanley, and Bruce Walgenbach. As for his personalknowledge of their alleged offense, Boesche revealed asfollows:Ididn't seeany trucks blocked. It was that the cus-tomers related to me . . . by phone, and what ourown employees related to me.Nevertheless, Boesche does purport to have witnessed anincident involving a company truck driven by JimSwope, a supporter of the strike.He relatesthat on thefirstday of the picketing, as Swope approached theplant, he had to slow down because "the pickets wereready to make him halt at thegate."Boesche could notidentify the pickets involved from his point of observa-tion,and apparently took no steps to find out who theywere.BrianRector testified that he witnessed another inci-dent in which trucks were obstructed. He relates that atthe time Henry Petz, Larry Norris, Tim Delagrange, andRichard Miller were on the picket line. As I understoodhis testimony, he noticed Petz and Norrisstanding infront of a truck,and Delagrangeand Miller adjacent toit.According to Rector, he informed Petz that he wouldhave to move from the front of the vehicle and allow itto pass.Petz allegedly balked, indicating that he wouldnot move, whereupon Rector indicated that he wouldhave to have him moved. Rector then instructedBeasleyto call the police. After consulting with the driver andfinding that he wished to cross the picket line, Rector as-serts that he asked him to wait. According to Rector,when the police arrived, Petz and Norris moved and thetruck was allowedto pass.There is no indication thatDelagrangeand Miller in any physical fashion impededaccess of the vehicle.''17 Beasley does not mention the incident.Boesche does not assert anawareness of it at the time he decided to discharge strikers.Petz admitsto an incident where he wastold byRector to move in order to allowthe truck's entry or he would have to move Petz.One might give the Respondent benefit of the doubtand infer that the incident was reported to Boesche andconstituted the foundation for his discharge of Petz andNorris.However, the inquiry is not ended simply by afinding that Respondent had a reasonable basis for be-lieving that Petz and Norris obstructed a vehicle's entryto the plant. It is true that inClear Pine Mouldings,supraat 1047, the Board stated as follows:We believe it is appropriate, at this point, to stateour view that existence of a "strike" in which someemployees elect to voluntarily withhold their serv-icesdoes not in any way privilege those employeesto engagein other than peaceful picketing and per-suasion.They have no right, for example, to threat-en those employees who, for whatever reason, havedecided to work during the strike, to block accessto the employer's premises, and certainly no right tocarry or use weapons or other objects of intimida-tion.As we view the statute, the only activity thestatute privileges in this context, other than peacefulpatrolling, is the nonthreatening expression of opin-ion, verbally or throughsigns andpamphleteering,similar to that found in Section 8(c).However, this general statement of the law is not takenas impingingupon the traditional right of pickets to takesteps necessary to perfect a verbal appeal to a driverheaded for a strike-bound facility. Specific precedentconfirms that, to this end,aninstantaneousblockage,which allows those seeking access to freely choose be-tween disregarding or honoring the picket line, fails toconvert protected into unprotected strike action. Formany years the Board, with court approval, has recog-nized a distinction with respect to such conduct, stating:"momentarily blocking cars by mass picketing, fails todisqualify a striker from reinstatement." SeeCoronet Cas-uals,Inc.,207 NLRB 304, 305, and cases cited at fn. 9(1973).Clear Pine Mouldings,supra, fails to address thisdistinction, and until the Board rules otherwise, a mo-mentary, otherwise noncoercive blockage will fall withinthat form of mischief classifiedas "minoracts ofmiscon-duct [which] must have been in the contemplation ofCongress when it provided for right to strike."In this regard, Petz denied that there was any physicalobstruction of the truck on a prolongedbasis.Roy Poe,the driver of the Chippewa Steel vehicle, although calledby the Respondent, afforded an account more consistentwith that of Petz than that related by Rector. Thus,upon examination by Rector, Poe related as follows:Q. Did you ever have an occasion to drive theChippewa company's truck to the Ornamental IronWork Company?A. Yes, I do.Q.And did you have occasion to drive overtherewhen there were pickets at the OrnamentalIron Work Company?A. Yes.Q. Can you remember what day that was, Mr.Poe?A. No, I can't. 480DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDQ. Okay. When you were leaving your company,Chippewa, to drive your truck over there, werethere any specific instructions given to you by yoursuperior?A. Yes, there was.Q. Can you explain to us what those instructionswere?A. I left at a certain time-specific time that I wastold to leave and I was told to go there and pick upa load of steel. I was told to go in if I could go in,but not to cause any trouble. And that the policewouldarrive at a certaintime to escort me in.Q. So in other words, your trip from Chippewato Ornamental Iron was a specifically designed tripand the police were to be there to get you in if youhad any trouble. Is that true?A. Yes.Q. Did you go over to Ornamental Iron Work?A. Yes.Q. And can you tell us in your own words whatevents took place when you arrive there?A. I arrived there at the front gate. There wastwo men standing blocking thegate. I pulled up andsaid Icome to get a load ofsteel.They said, "We'reon strike.Would you honor our picketline?" Ipulled back out and waited for the police to come.Q. Did the men stand directly in front of yourtruck?A. Yes, they did.Q. Did the police eventually arrive?A. Yes, they did.Q.Did the police escort you across the picketline?A. No.Q. Did they insure your entrance to the plant?A. Yes.Thus, Poe relates, contrary to Rector, that the ar-rangementwith the police was made prior to his arrival.Furthermore, the latter's specific testimony that he, afterhearing the picket's appeals, "pulled back out and waitedfor the police to come," is clearly indicative of a momen-tary intervention, which produced a voluntary decisionon the part of the driver to adhere to their wish, at leasttemporarily. In the circumstances, based on the testimo-ny of truckdriver Poe, I am convinced that the incidentdid not occur as described by Rector, and that the pick-ets did not physically prevent the truckdriver from en-tering the plant for any prolonged period.Accordingly, it is concluded that the instantaneousblockage on the part of Petz and Norris was solely togainthe attention of the driver in order for them peace-ably to deliver theirmessage, andhence represented con-duct for which they could not be discharged.Boesche described a group of five other strikers ashaving been discharged because they "blocked traffic."Included were Adams, Delagrange, Miller, Stanley, andWalgenbach. In their case, not a shred of evidence wasoffered identifying them with any blockage of any vehi-cle be it that of a customer, supplier, visitor, or employ-ee.Nor did anyone testify to an awareness of any specif-ic situation in which these employees blocked access tothe plant. Thus, Respondent's case againstthese strikersrests on a bald allegation which fails to cast any lightupon "the guidelines used in establishing the alleged`honest belief."'Thus, as to the foregoing strikers, theRespondent has failed to meet itsinitialburden consistentwith the dictates ofGeneral Telephone,supra; the dis-charges of these strikers cannot be upheld on the raw al-legation that they blocked access to the plant.c. Specific misconduct(1) Conduct toward nonstriker Adolf KissnerAdolf Kissner is a truckdriver, who had been em-ployed by the Respondent for 31 years. He was basicallyunsympathetic to the Union. On October 1, the first dayof the strike, he did not return to the plant until 4 or 4:30p.m. As he pulled his truck into the driveway, he wassurrounded by pickets and stopped his vehicle. Accord-ing to Kissner, striker Charles Currence, opened thedoor to the truck, pulled Kissner's leg, while stating "getout."Kissner declined,whereupon Currence referredhim to a nearby 5 gallon drum, stating "If you don't getout,we're going to get that gasoline and pour it on yourtruck and blow your ass away." Kissner claims that Cur-rence pulled him from the truck, but that he was allowedto remove his CB radio, and then went directly to hiscar, and drove home. Thus, Kissner was precluded fromreturning the truck to the plant. Kissner added that as hewas walking to his car, striker Winkler yelled, "get thefuck out of here, or we're going to fuck you in the assand kill, you son-of-a-bitch." In addition, Domico alleg-edly "mumbled" to Kissner that he had better get out ofhere. 18It is the sense of Boesche's testimony that the incidentwas reported to him and that Charles Currence andLouis Domico were discharged in consequence thereof.However, since Boesche named Winkler as having beendischarged for his involvement in other matters; onecould fairly assume that Boesche, at the time of dis-charge, was not aware of any misconduct on Winkler'spart toward Kissner.19 Indeed, there is no evidence thatany other representative of management, was aware ofany such threat. Accordingly, the Respondent has failedto substantiate that the conduct Kissner attributes toWinkler in any way contributed to the latter's discharge.In the case of Domico, he denies that he threatenedKissner. He insists that he was not even in the immediatearea of Kissner's truck at the time. In any event, theremark imputed to him does not imply that any actionwas contemplated by Domico, and the statement is tooambiguousto fall within the definition of disqualifyingmisconduct set forth inClear Pine Mouldings,supra.Ac-cordingly, the conduct attributed to Domico offers nosubstantial basis fora legitimatedischarge.Currence, who admittedly confronted Kissner at thedriver's side of the vehicle, denies having threatenedKissner, but states that he advised Kissner that the men19Kissner described Domico's remark as a threat.19Winkler admitted to being in the area,but claims that he said noth-ing to Klssner other than to request that hejoin the picket line, and nei-ther used profanity,nor threatened Kissner ORNAMENTAL IRON WORK CO.481were on strike,thathe "wished" thatKissner would getout of the truckand go out on the picket line, or "gohome."As Kissner was believedover Currence, thelatter is deemed to have transcended lawful picket lineactivity througha serious threatof physicalharm. Inaccord withClearPineMouldings,his conductprovidedgrounds for legitimate discharge.Accordingly, the8(a)(3) and(1) allegation in his case shall be dismissed.20(2) Conducttowards nonstriking employeeGuy WalkerWalkerwas the only employee present at the plant onOctober1,whenthe strikebegan, who declined to par-ticipate and continuedtowork throughthe balance ofthe day.He claims that ashe left work at 5:30 thatevening, strikerRodney Fordsteppedin front ofhis car,forcingWalker to stop. As hedid so,striker Bill GrahamKicked his car door.Mark Denham,a steel salesman em-ployed by theRespondent,confirms that hewas in thecar which followed Walkeras heleft theplant that day.However, he could notidentify Rodney Fordas amongthe employeesthat blockedthe car,but that CharlesCurrence was the onlyone he could single out,thoughhe was aware that others were present.Firstly, theRespondent has suffered a proof failurewithrespecttoRodney Ford.Boesche simply claimsthat Ford wasdischargedfor blockingthe entrance tothe plant.He does not describe the incident.He does notacknowledgethat he receivedinformation that it wasFord who steppedin front of Walker's car.Walker wasinvolvedin several confrontations,and although heclaims to have reported the incidents to his supervisor,Robert Michin,the recordis silent as to what Michinwas told.Michin does not relate that he reported, or wasaware of,the fact that Ford hadbeen implicated byWalker.In this light, considering the conflict as to whohad blocked Walker's vehicle,in the absenceof any evi-dence that the conflict had beenresolved,or thatBoesche was aware of the accusation againstFord, it isconcludedthathe had no reasonable basis forbelief tothiseffect.In any event,sinceWalkerdescribes theblockage as"momentary,"and since there is no evidenceof anypredesign to inflict damage to his vehicle, it isconcluded that the evidence does not support a findingthat Ford had conspiredwithGraham to that end. Insum, althoughFord did not testify, itisconcluded thatthe incidentprovidedRespondent with no reasonablebasis for discharging him.In the caseof Graham,Boesche simply testified thathe was discharged for "an incident on the picket lineother thanjust blocking traffic." On the totalrecord, it is20 In so finding,the Respondent has been given the benefit of thedoubt as to the basis for this discharge. The defense was litigated in am-biguous style.Despite my prodding, the grounds for discharges wereseldom articulated in specific terms,so as to afford a clear understandingas tojust what acts of misconduct were attributed to what striker as thefoundation for discipline In addition,there was little indication on an in-dividual discharge basis, as tojustwhat evidence was available toBoesche or its source.Nonetheless,in the case of Currence,Iam willingto assume that Respondent met its burden through Boesche's testimonythat he was discharged because of his involvement in "the incidents onthe picket line." The reference,although vague,on the total record, isconstrued as founded upon the threat to Kissner.fair to give the Respondentthe benefit of the doubt thatthis referencewas to theWalker incident.Concerningthe incident,Graham testified thatno oneblocked Walk-er's vehicle,but that as his car passed,he hollered, re-peatedly callingWalker a scab.He claims that Walkerpaused and then continued on. As againstGraham, thetestimonyofWalkerand Denham was preferred. I didnot believethat theycontrived the incidentfrom wholecloth.Moreover,Walker related that the dentremains inhis car, thus indicatingthatmore than a general tap wasinvolved.Thiskind of disrespectfor the property ofothers on a picket line, albeit isolated, signals a propensi-ty towardsretribution which makes it at least equatableto the verbalthreats consideredinClear PineMouldings.In sum, it was a physical act, perhaps not itself violent,which tendedto instill fear of harm.See, e.g.,Gem Ure-thane Corp.,284 NLRB 1349, 1353 (1987). Accordingly,itisconcludedthatRespondentlawfullydischargedGrahamin consequence of this incident and the 8(a)(3)allegation in this respect shall be dismissed.Walker's second encounterwith a striker occurred onthe morningof October 2, when he reported to work.Thus,as hedrovehis vehicleonto the officeparking lot,he avers that he was met atthe doorby Ronald Buck.Buck held a baseball bat as he advisedWalker that if hegot out of the car,he woulduse the bat onWalker'shead.Walker obliged. Later, otherpickets arrived, andafterWalkerconvinced them thathe would not work,but simplywould pickup hispaycheck and leave, theypermitted him to enter the plant.In this connection,Boesche testified specifically thatthe incident was brought to his attention by Bob Beasleyand Bob Michin.Thisis the sole instance where Boeschedescribed the basis for his action in detail.Based thereon,it is concluded that Respondent discharged Buck with areasonable basis for belief that he engaged in conduct ofa disqualifying nature.Striker HenryPetz confirmed thathe observedBuck talking to Walker in the latter's car,and at the time Buck was carrying a baseball bat. Buckwas not examined as to the incident.Walker was be-lieved,and in the circumstances,the 8(a)(3) and(1) alle-gation shall be dismissed.(3) The altercationBoesche testified that Winkler was discharged becauseof his involvement in a fight at the picket line. The con-frontation involvedWinkler and Rudy Domingo, the su-perintendent of Respondent'sfield staff.Domingo didnot testify. The only eyewitness presented by Respond-ent was Robert Beasley,a vice president.Prior thereto,striker Swope had left his truck outside the plant inorder to join the strikers.Beasley testified that he andDomingo left the building and proceeded in the directionof Swope's abandoned,stillrunning truck.As theywalked,Beasley relates that Swope hollered to Domin-go, "it looks like you're going to have to drive the truckin,Rudy."StrikerWinkler then added "Rudy will drivethat damn truck in over my dead body."Beasley contin-ued to the truck,and with the assistance of Swope got itin gear, and drove it towards the picket line. As he did 482DECISIONSOF THE NATIONALLABOR RELATIONS BOARDso,he observed Domingo and Winkler exchangingblows.With the exception of the remark he ascribes toWinkler, Beasley could give no explanation as to whatspecifically provoked the fight. Boesche did not testify astowhat he understood to have been the immediatecause.Moreover,Beasley's testimony suggests stronglythat Domingo left him in order to confront Winkler. Re-spondent's evidence does not disclosewho threw thefirstblow, or what happened thereafter. If there weresufficient provocation for Dimico's foray to the picketline, I am not convinced that the remark attributed toWinkler sufficed.In this stateof the record,itdoes notappear that Respondent knew precisely what provokedthe fight,or that the assumption that Winkler was atfaultwas reasonably premised.21Domingo did not testi-fy, and as he was not shown to be unavailable,it is as-sumed that if presented,his testimony would not havebeen favorable to the Respondent.Beyond that, the evi-dence available to the Respondent was limited to Beas-ley's account,which clearly demonstrates that Domingoaltered his course to reach Winkler,and not vice versa.Thus,Domingo was the aggressor.The remarkBeasleyattributes toWinkler was a colloquial phrase of contemptand disdain, but hardly was an invitation to fight or rea-sonable justification for Domingo's assault of a picket. Ido not believe that the Respondent had a reasonablebasis for concluding otherwise.To holdthat the evi-dence againstWinkler constitutes a reasonable basis forbelief that he engaged in misconduct would condone thedischarge of a striker whenever a management represent-ative or nonstriker were to lose control and engage apicket in fisticuffs. The right to strike does not hinge onsuch a precariouslimitation.The evidence shows thatWinklerdid not engage in misconduct in this respect,and the Respondent had no reasonable basis for believingotherwise.(4) Thethreat involving John Glas Ornamental IronThis issue is discussed more because of the attentiongiven it by the parties than its relevance to the pleadings.Glas is a customer,who during the picketing sought topick up materials at the strikebound plant.The Respond-ent,without calling John Glas, himself, adduced testimo-ny concerning a threat eminating from the picket line.First Shop Superintendent Michin testified that Glasreported that during one of several attempts to cross thepicket line,an "unremembered"picket, in reference toGlas' new truck, importuned that the latter had a nicetruck and that if he wanted to keep it that way he shouldnot comeback.22 Respondent's vice president,John Al-exander, testified to a similar conversation with Glas. Al-exander, does not suggest that the striker who made thethreatwas ever identified to him.Finally, Boesche didnot relate that he was ever informed of the source of thealleged threat.21 According to Winkler,Domingo came running toward the picketline on the occasion in question,jumped Winkler throwing his fist, whilecallingWinkler a"thief."Domingo and Winkler were quickly separated.22 The only representative of John Glas who appeared was his son.The latter failed to testify that he was the object of any such threat.Although the Respondent failed to link the incidentwith any dischargee,the General Counsel chose to ex-amine striker Louis Domico concerning a conversationwith Glas' daughter, Karolina. He testified as follows:The first occasion, Karolina Glas, which is thedaughter,camedown Newpark Drive with theirtruck, and our pickets were walking back and forth,and as she pulled her truck into the opposite lane oftraffic,blocking the other-the opposite lane oftraffic, and she got out of her truck, left it sit there,and she come over and started talking to us about-I think there was about 12 or 15 of us there. I'm notsure how many. And we were talking to her. Wetold her about working with her father there. I'dworked with her father. And I made a statementthat thatsure is a nicetruck,and I'd hate like heckto see anything happen to it. Why don't you moveit.Itwas parked in the road, blocking traffic. Therewas cars going aroundit.And thatwas it.That wasthe only statement I said.Q. Now, will youexplain in greaterdetailwhyyou said that she ought to move the truck? I don'tunderstand that.A. Because her truck was blocking traffic. Ididn't want to see nobody hit her truck. There wascars coming up through there that had to goaround.As indicated,the Respondentdid not callKarolina, thusallowingDomico's version to stand uncontradicted.Indeed,as there is no indicationthatKarolina was un-available, it is fair to assume that, if called, she wouldnot have offered testimony favorable to theRespondent.Accordingly, it is concluded that no threat was involved,and thatDomicowas simplyreferringMs. Glas to perilpresentedby herhazardouschoice ofa parking spot, astatementtotally divorced from the objectives of thepicket line. Accordingly, while theRespondent does notindicatethat Domico's dischargewas relatedto the inci-dent,it isfurther concluded thatno misconductof a dis-qualifyingnaturewas involved.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.TheUnion is a labor organizationwithinthe mean-ing of Section 2(5) of the Act.3.TheRespondent did not violate Section 8(a)(3) and(1) of the Act bydischargingstrikersCharles C. Cur-rence,Ronald M. Buck, and Billie J. Graham.4.The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging the following economic strikersin reprisal for their protected activity:Arnold AdamsTimothy DelagrangeLouis M. Domico, Jr.Rodney P. FordRichard A. MillerLarry P. NorrisHenry PetzWilliam StanleyJames SwopeBruce Walgenbach ORNAMENTAL IRON WORK CO.483Larry E. Winkler5.TheRespondent violated Section 8(a)(3) and (1) oftheAct by failingto offer immediate reinstatement totheir former or substantially equivalent positions of em-ployment, the above-named strikers together with:Daniel AmhauserRichard MarzichLee VueZanna Vue6.Theabove unfair labor practices have an effectupon commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondenthas engaged in certainunfair labor practices within the meaning of the Act, itshall be recommended that it be ordered to cease anddesist therefrom and to takecertainaffirmative action de-signed to effectuate the policies of the Act.As the Respondent violated Section 8(a)(3) and (1) oftheAct by discharging strikers named above in para-graph 4, and by failing to offer immediate reinstatementto strikers Amhauser, Marzich, and Lee and Zanna Vue,following their unconditional offer to return to work, itshall be recommended that they be offered immediate re-instatement to their former position, or a substantiallyequivalent position.23 It is further recommended that thenamed discriminatees be made whole for any loss ofearningsor other benefits they may have suffered byreasonof the discrimination against them. Backpay underthe terms of this Order shall be computed on a quarterlybasis from October 12, 1987, to the date of a bona fideoffer of reinstatement to a substantially equivalent posi-tion,lessnet interim earnings,as prescribed in F.W.WoolworthCo., 90 NLRB 289 (1950), and shall includeinterest computed in accordance withNew Horizons forthe Retarded,283 NLRB 1173 (1987).On the entire record in this proceeding, including thefindings of fact and conclusions of law made above, Iissue the following recommended24ORDERThe Respondent,Ornamental IronWork Co., Norton,Ohio, its officers,agents, successors,and assigns, shall23 SubsequentlyAmhauserand Marzich were reemployed. In addition,the Respondent alleges thatboth Leeand ZannaVue were offered, butdeclined offers of reinstatement.Neither the quality of the jobs provided,nor the substantialityof the offersof reinstatement were fully litigated,and the impact of these questions on the recommended remedy isleft forresolution dungcompliance stages of this proceeding.24 If no exceptions are filed as provided in Sec. 102.46 of theRules andRegulations of the NationalLaborRelations Board,the findings, conclu-sions, and recommended Order herein shall, as provided in Sec 102.48 ofthe Rules and Regulations,be adoptedby theBoard and become its find-ings,conclusions,and Order,and all objectionsto them shallbe deemedwaived forall purposes.1.Cease and desist from(a)Discouraging activity on behalf of a labor organiza-tion by discharging economic strikers,by refusing imme-diately to reinstate unreplaced economic strikers upontheir unconditional offer to return to work,or in anyother manner discriminating against employees with re-spect to wages, hours, or terms and conditions of em-ployment.(b) In any like or related manner interfering with, co-ercing, or restraining employees in the exercise of theirrights guaranteed by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer the employees listed below immediate rein-statement to their former positions,without prejudice totheir seniority,or other rights and privileges.Arnold AdamsLouis M. Domico, Jr.Richard A. MillerHenry PetzJames SwopeLarry E. WinklerZanna VueRichard MarzichTimothy DelagrangeRodney P. FordLarry P. NorrisWilliam StanleyBruceWalgenbachLee VueDaniel Amhauser(b)Make whole the above-named discriminatees forany loss of earnings they may have suffered by reason ofthe discrimination against them in the manner set forth inthe remedy section of this decision.(c)Preserve and, on request, make available to theBoard and its agents for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Norton, Ohio facility copies of the at-tached noticemarked "Appendix."25 Copies of thenotice on forms provided by the Regional Director forRegion 8, after being signed by Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.as If this Order is enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "